DETAILED ACTION
Applicant's submission filed on 22 March 2022 has been entered.  Claims 41 are currently amended; claims 3, 5, 7, 10-12, 16-28, 31, 33, 37-39, 44, and 46-60 are cancelled; claims 1, 2, 4, 6, 8, 9, 13-15, 29, 30, 32, 34-36, 40, 42, 43, and 45 are previously presented; no claims have been added.  Claims 1, 2, 4, 6, 8, 9, 13-15, 29, 30, 32, 34-36, 40-43, and 45 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 8, filed 22 March 2022, with respect to “Rejection under 35 U.S.C. 112(b)” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the rejection.   
Applicant’s arguments, see pages 9-10, filed 22 March 2022, with respect to the rejections of claims 1, 15, 29, and 45 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Li in view of Abedini as indicated below.
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 29, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0016312 A1), hereafter referred Li, in view of Abedini et al. (US 2019/0110314 A1), hereafter referred Abedini.

Regarding claim 1, Li teaches a method performed by a wireless device, the method comprising: 
initiating a random access procedure in which the wireless device sends a Physical Random Access Channel, PRACH, preamble to a network node (Li, Fig. 21, [0245]; UE determines resources for a PRACH preamble and transmits the preamble to the eNB); and 
applying a receiver configuration for receiving an access response (Li, Fig. 21, [0245]; UE determines a transmission configuration for a RAR reception).
While Li does consider one-to-one associations between a downlink signal and PRACH preamble indices (Li, Table 4B and 4C), Li does not expressly teach the receiver configuration determined based at least in part on whether a many-to-one association exists between (a) a downlink signal that, prior to the initiating the random access procedure, can be used for beam selection, and (b) PRACH preamble indices.
However, Abedini teaches the receiver configuration determined based at least in part on whether a many-to-one association exists between (a) a downlink signal that, prior to the initiating the random access procedure, can be used for beam selection, and (b) PRACH preamble indices (Abedini, Fig. 3, [0064], [0068], [0071], and [0072]; a second mapping alternative 320 has a many-to-one mapping, in which two or more SSBs 305 may be mapped to a single RACH resource 310, where the RACH resource can be a RACH preamble).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li to include the above recited limitations as taught by Abedini in order to allow the UE to obtain various system and timing information (Abedini, [0004]).

Regarding claim 29, Li teaches a method performed by a base station, the method comprising: 
receiving a PRACH preamble from the wireless device (Li, Fig. 21, [0245]; UE determines resources for a PRACH preamble and transmits the preamble to the eNB);
applying a transmitter configuration for transmitting an access response to the received PRACH preamble (Li, Fig. 21, [0245]; UE determines a transmission configuration for a RAR reception).
While Li does consider one-to-one associations between a downlink signal and PRACH preamble indices (Li, Table 4B and 4C), Li does not expressly teach the transmitter configuration based at least in part on whether a many-to-one association exists between (a) a downlink signal that the wireless device can use for beam selection prior to a random access procedure, and (b) PRACH preamble indices on the received PRACH preamble; and
transmitting one or more of the downlink signals that the wireless device can use for beam selection prior to the random access procedure.
However, Abedini teaches the receiver configuration determined based at least in part on whether a many-to-one association exists between (a) a downlink signal that, prior to the initiating the random access procedure, can be used for beam selection, and (b) PRACH preamble indices (Abedini, Fig. 3, [0064], [0068], [0071], and [0072]; a second mapping alternative 320 has a many-to-one mapping, in which two or more SSBs 305 may be mapped to a single RACH resource 310, where the RACH resource can be a RACH preamble).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li to include the above recited limitations as taught by Abedini in order to allow the UE to obtain various system and timing information (Abedini, [0004]).

Regarding claims 2 and 30, Li in view of Hui teaches the method of Claim 1 and the method of Claim 29 above.  Li does not expressly teach wherein the downlink signal that can be used for beam selection comprises a Synchronization Signal Block, and/or a Channel State Information-Reference Signal.
However, Abedini teaches wherein the downlink signal that can be used for beam selection comprises a Synchronization Signal Block (Abedini, Fig. 12, [0147]; receive a synchronization signal block (SSB) of a set of SSBs transmitted by a base station 1205), and/or a Channel State Information-Reference Signal.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li to include the above recited limitations as taught by Abedini in order to allow the UE to obtain various system and timing information (Abedini, [0004]).

Regarding claims 8 and 35, Li in view of Abedini teaches the method of claim 1 and the method of claim 29 above.  Li does not expressly teach wherein, when the many-to-one association exists between the downlink signal and the PRACH preamble indices, the receiver configuration is determined based on assuming a spatial correspondence between the access response and the PRACH preamble sent during the random access procedure.
However, Abedini teaches wherein, when the many-to-one association exists between the downlink signal and the PRACH preamble indices, the receiver configuration is determined based on assuming a spatial correspondence between the access response and the PRACH preamble sent during the random access procedure (Abedini, Fig. 3, [0068]; in many-to-one mapping alternative 320, a UE may determine a RACH preamble IE based on the SS block index and the random access preamble may include the determined RACH preamble ID, where a base station may determine what SS block a transmitted RACH preamble is corresponding to, based on digital beamforming and beam correspondence).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li to include the above recited limitations as taught by Abedini in order to allow the UE to obtain various system and timing information (Abedini, [0004]).

Claims 15 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Abedini further in view of Niu et al. (US 2020/0154421 A1), hereafter referred Niu.

Regarding claim 15, Li teaches a wireless device, comprising: 
processing circuitry (Li, Fig. 2, [0055]; main processor); and 
wherein the processing circuitry is configured to: 
initiate a random access procedure in which the wireless device sends a Physical Random Access Channel, PRACH, preamble to a network node (Li, Fig. 21, [0245]; UE determines resources for a PRACH preamble and transmits the preamble to the eNB); and 
apply a receiver configuration for receiving an access response (Li, Fig. 21, [0245]; UE determines a transmission configuration for a RAR reception).
While Li does consider one-to-one associations between a downlink signal and PRACH preamble indices (Li, Table 4B and 4C), Li does not expressly teach the receiver configuration determined based at least in part on whether a many-to-one association exists between (a) a downlink signal that, prior to the initiating the random access procedure, can be used for beam selection, and (b) PRACH preamble indices.
However, Abedini teaches the receiver configuration determined based at least in part on whether a many-to-one association exists between (a) a downlink signal that, prior to the initiating the random access procedure, can be used for beam selection, and (b) PRACH preamble indices (Abedini, Fig. 3, [0064], [0068], [0071], and [0072]; a second mapping alternative 320 has a many-to-one mapping, in which two or more SSBs 305 may be mapped to a single RACH resource 310, where the RACH resource can be a RACH preamble).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li to include the above recited limitations as taught by Abedini in order to allow the UE to obtain various system and timing information (Abedini, [0004]).
Li in view of Abedini does not expressly teach power supply circuitry configured to supply power to the wireless device.
However, Niu teaches power supply circuitry configured to supply power to the wireless device (Niu, Fig. 13, [0141]; UE may comprise a dedicated power supply 1318 that supplies power for other components).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Abedini to include the above recited limitations as taught by Niu in order to supply and/or regulate power for the components (Niu, [0141]).

Regarding claim 45, Li teaches a base station, comprising: 
processing circuitry (Li, Fig. 3, [0065]; controller/processor); and 
wherein the processing circuitry is configured to: 
receive a PRACH preamble from the wireless device (Li, Fig. 21, [0245]; UE determines resources for a PRACH preamble and transmits the preamble to the eNB); 
apply a transmitter configuration for transmitting an access response to the received PRACH preamble (Li, Fig. 21, [0245]; UE determines a transmission configuration for a RAR reception).
While Li does consider one-to-one associations between a downlink signal and PRACH preamble indices (Li, Table 4B and 4C), Li does not expressly teach the transmitter configuration based at least in part on whether a many-to-one association exists between (a) a downlink signal that the wireless device can use for beam selection prior to a random access procedure, and (b) PRACH preamble indices on the received PRACH preamble; and
transmit one or more of the downlink signals that the wireless device can use for beam selection prior to the random access procedure.
However, Abedini teaches the transmitter configuration based at least in part on whether a many-to-one association exists between (a) a downlink signal that the wireless device can use for beam selection prior to a random access procedure, and (b) PRACH preamble indices on the received PRACH preamble (Abedini, Fig. 3, [0064], [0068], [0071], and [0072]; a second mapping alternative 320 has a many-to-one mapping, in which two or more SSBs 305 may be mapped to a single RACH resource 310, where the RACH resource can be a RACH preamble); and
transmit one or more of the downlink signals that the wireless device can use for beam selection prior to the random access procedure (Abedini, Fig. 12, [0147]; receive a synchronization signal block (SSB) of a set of SSBs transmitted by a base station 1205).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li to include the above recited limitations as taught by Abedini in order to allow the UE to obtain various system and timing information (Abedini, [0004]).
Li in view of Abedini does not expressly teach power supply circuitry configured to supply power to the network node.
However, Niu teaches power supply circuitry configured to supply power to the network node (Niu, Fig. 12, [0138]; the base station may comprise a dedicated power supply 1218 that supplies power for other components).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Abedini to include the above recited limitations as taught by Niu in order to supply and/or regulate power for the components (Niu, [0138]).

Claims 4, 6, 9, 32, 34, 36, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Abedini as applied to claims 1 and 29 above, and further in view of Deenoo et al. (US 2020/0374960 A1), hereafter referred Deenoo.

Regarding claims 4 and 32, Li in view of Abedini teaches the method of claim 1 and the method of claim 29 above.  Li in view of Abedini does not expressly teach wherein, when a one-to-one association exists between the downlink signal and the PRACH preamble indices, the receiver configuration assumes quasi co-location between the downlink signal and the access response, and/or 
wherein, when a one-to-many association exists between the downlink signal and the PRACH preamble indices, the receiver configuration does not assume quasi co-location between the downlink signal and the access response.
Further, Deenoo teaches wherein, when a one-to-one association exists between the downlink signal and the PRACH preamble indices, the receiver configuration assumes quasi co-location between the downlink signal and the access response, and/or 
wherein, when a one-to-many association exists between the downlink signal and the PRACH preamble indices, the receiver configuration does not assume quasi co-location between the downlink signal and the access response (Deenoo, [0081] and [0096]-[0098]; WTRU may maintain a one-to-many association and may not have a QCL or may be spatially non-QCLed, where QCL as defined in [0081] is quasi co-location).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Abedini to include the above recited limitations as taught by Deenoo in order to achieve suitable beamforming gain (Deenoo, [0002]).

Regarding claim 6, Li in view of Abedini further in view of Deenoo teaches the method of claim 4 above.  Li in view of Abedini does not expressly teach wherein the receiver configuration that does not assume quasi co-location between the downlink signal and the access response uses: beam scanning to detect the access response, or a wider beam for the reception of the access response compared to the receiver configuration that assumes quasi co-location between the downlink signal and the access response.
However, Deenoo teaches wherein the receiver configuration that does not assume quasi co-location between the downlink signal and the access response uses: beam scanning to detect the access response (Deenoo, [0097] and [0111]; the WTRU may not have a QCL, the WTRU may use beam sweep to detect the best candidate beam), or a wider beam for the reception of the access response compared to the receiver configuration that assumes quasi co-location between the downlink signal and the access response.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Abedini to include the above recited limitations as taught by Deenoo in order to achieve suitable beamforming gain (Deenoo, [0002]).

Regarding claims 9 and 36, Li in view of Abedini teaches the method of claim 1 and the method of claim 29 above.  Li in view of Abedini does not expressly teach wherein the determination whether the many-to-one association exists is based on at least one of: 
broadcast information received from the network while the wireless device is idle or inactive, and dedicated signalling received from the network while the wireless device is connected, 
wherein the dedicated signalling comprises any one of: 
a release message received via radio resource control signalling, or 
a handover command received via radio resource control signalling.
However, Deenoo teaches wherein the determination whether the many-to-one association exists is based on at least one of: 
broadcast information received from the network while the wireless device is idle or inactive, and dedicated signalling received from the network while the wireless device is connected (Deenoo, [0116]; WTRU may be configured with both first pool of beam recovery resources via dedicated signaling (e.g. RRC signaling) and a second pool of beam recovery resources via broadcast signaling), 
wherein the dedicated signalling comprises any one of: 
a release message received via radio resource control signalling (Deenoo, [0150]; a RRC message (e.g. a connection release message)), or 
a handover command received via radio resource control signalling. 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Abedini to include the above recited limitations as taught by Deenoo in order to achieve suitable beamforming gain (Deenoo, [0002]).

Regarding claim 34, Li in view of Abedini further in view of Deenoo teaches the method of claim 32 above.  Li in view of Abedini does not expressly teach wherein the transmitter configuration that does not apply quasi co-location between the downlink signal and the access response uses beam sweeping over all beams that map to the received PRACH preamble.
However, Deenoo teaches wherein the transmitter configuration that does not apply quasi co-location between the downlink signal and the access response uses beam sweeping over all beams that map to the received PRACH preamble (Deenoo, [0111]; the WTRU may use beam sweep to detect the best candidate beam).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Abedini to include the above recited limitations as taught by Deenoo in order to achieve suitable beamforming gain (Deenoo, [0002]).

Regarding claim 42, Li in view of Abedini teaches the method of claim 29 above.  Li in view of Abedini does not expressly teach wherein the information transmitted to the wireless device indicates the many-to-one association exists between the downlink signal and the PRACH preamble indices, but the method actually transmits the downlink signal according to a one-to-one association with the PRACH preamble indices.
Further, Deenoo teaches wherein the information transmitted to the wireless device indicates the many-to-one association exists between the downlink signal and the PRACH preamble indices, but the method actually transmits the downlink signal according to a one-to-one association with the PRACH preamble indices (Deenoo, [0096]; the association may be one-to-many association between a PUCCH beam and multiple DL beams but the WTRU may transmit on a single beam).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Abedini to include the above recited limitations as taught by Deenoo in order to achieve suitable beamforming gain (Deenoo, [0002]).

Claims 13, 14, 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hui as applied to claims 1 and 29 above, and further in view of Xiong et al. (US 2018/0212659 A1), hereafter referred Xiong.

Regarding claims 13 and 43, Li in view of Abedini teaches the method of claim 1 and the method of claim 29 above.  Li in view of Abedini does not expressly teach further comprising configuring receive weights for receiving the access response to be the same as receive weights used for receiving the downlink signal on a preferred beam based on the downlink signal and the PRACH preamble indices having a one-to-one association.
However, Xiong teaches further comprising configuring receive weights for receiving the access response to be the same as receive weights used for receiving the downlink signal on a preferred beam based on the downlink signal and the PRACH preamble indices having a one-to-one association (Xiong, Fig. 7, [0037]; PRACH is transmitted within a single subframe the same beamforming weights are applied).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Abedini to include the above recited limitations as taught by Xiong in order reduce beamforming training latency (Xiong, [0037]).

Regarding claims 14 and 40, Li in view of Abedini teaches the method of claim 1 and the method of claim 29 above.  Li in view of Abedini does not expressly teach further comprising configuring receive weights for receiving the access response to be different than receive weights used for receiving the downlink signal on a preferred beam based the downlink signal and the PRACH preamble indices having the many-to-one association.
However, Xiong teaches further comprising configuring receive weights for receiving the access response to be different than receive weights used for receiving the downlink signal on a preferred beam based the downlink signal and the PRACH preamble indices having the many-to-one association (Xiong, Fig. 5, [0034]; PRACH is transmitted within a single subframe the different beamforming weights are applied on the PRACH signal in beamforming each symbol).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Abedini to include the above recited limitations as taught by Xiong in order reduce beamforming training latency (Xiong, [0037]).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Abedini further in view of Xiong as applied to claim 40 above, and further in view of Deenoo.

Regarding claim 41, Li in view of Hui further in view of Xiong teaches the method of claim 40 above.  Li in view of Hui further in view of Xiong does not expressly teach wherein the different beam comprises a wide, cell-covering, or approximately isotropic beam.
However, Deenoo teaches wherein the different beam comprises a wide (Deenoo, [0143]; beam grouping may be widebeam), cell-covering, or approximately isotropic beam.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Hui further in view of Xiong to include the above recited limitations as taught by Deenoo in order to achieve suitable beamforming gain (Deenoo, [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416       

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416